DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 16, 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Walters et al. (US PAP 2014/0244712).
As per claims 1, 9, Walters et al. teach an electronic apparatus comprising: 
a communicator; a memory; and a processor connected to the communicator and the memory and configured to control the electronic apparatus, wherein the processor is configured to, by executing at least one command stored in the memory (paragraph 69):
based on a user input for executing an assistant service being received, transmit information on a user voice acquired by the electronic apparatus to a plurality of servers providing different assistant sendees through the communicator (“spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device… the host VA may evaluate the suitability of a plurality of target VAs and then 
based on a plurality of response information being received from the plurality of servers, provide a response on the user voice based on at least one of the plurality of response information (“the VA broker may receive responses from a plurality of target VAs to whom it sent a request received from the host VA, and then select from among the received responses that response which is believed to be most suitable for the received request, and send the selected response to the host VA.”; fig.3; paragraphs 151, 152), and
wherein the plurality of servers provide the assistant service using an artificial intelligence agent (paragraph 3).

As per claims 2, 10, Walters et al. further disclose that the processor is further configured to: based on a user input for executing a first assistant service being received, transmit the information on the user voice to a first server providing the first assistant service and a second server providing a second assistant service, and
based on the response information received from the first server among the plurality of response information received from the first and second servers, provide a response on the user voice (“the VA broker may receive responses from a plurality of target VAs to whom it sent a request received from the host VA, and then select from among the received responses that response which is believed to be most suitable for the received request, and send the selected response to the host VA.”; paragraphs 12, 151, 152).



	As per claims 4, 12, Walters et al. further disclose the processor is further configured to determine whether a second user voice acquired after the first user voice corresponds to a voice requesting a response result of another assistant service regarding the first user voice (“the host VA takes some other action, such as for example telling the user it cannot fulfill the request, or asking the user to provide more information.”; paragraphs 82, 184).


the user to provide more information…it is possible that a first target broker would fail to identify any suitable VAs, at which point operation could loop back to step 1720 with a new target VA broker, until there are no more available target VA brokers to send the request to”; paragraphs 82, 182, 184).

	As per claims 6, 14, Walters et al. further disclose the processor is further configured to: based on the second user voice not corresponding to the voice requesting a response result of the other assistant service, transmit information on the second user voice to the first server and the second server, and based on the transmission of the information on the second user voice, provide a response on the second user voice based on the response information received from the first server among the plurality of response information received from the first server and the second server (“the host VA takes some other action, such as for example telling the user it cannot fulfill the request, or asking the user to provide more information…it is possible that a first target broker would fail to identify any suitable VAs, at which point 

	As per claims 7, 15, Walters et al. further disclose the processor is further configured to, based on the user voice being acquired after the user input is received by selection of a predetermined button, transmit the information on the user voice to the plurality of servers, and based on the plurality of response information being received from the plurality of servers, provide a plurality of responses on the user voice based on the plurality of response information (“construct one or more appropriate responses to request 410 and provides any resulting responses 430 to user queries”; paragraphs 10, 82).

	As per claims 8, 16, Walters et al. further disclose the processor is further configured to output the plurality of responses in different forms based on at least one of a user preference for the plurality of assistant services provided from the plurality of servers and accuracy of the plurality of response information (“A VA broker may determine the best suitable target VAs based on various criteria, such as but not limited to the user's natural language input, statistical information about VA targets (user satisfaction, usage patterns etc), structured information provided by the host (user preferences, location details, language preferences).”; paragraph 63).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US PAP 2014/0244712) in view of Sharma et al. (US PAP 2017/0220361).
As per claim 17, Walters et al. do not specifically teach that in response to a determination that a requested function or response is not available, teaching at least one of the plurality of assistant services the requested function or response.
Sharma et al. disclose that in addition to providing a common set of commands, exemplary embodiments of the present general inventive concept also allow new commands to be developed, via an adaptive learning and control system.  For example, a command received at the mobile device 100 which is not recognized may be recorded as a new command once defined by the user (paragraph 252).

communication between a plurality of services (paragraph 12).

As per claim 18, Walters et al. in view of Sharma et al. further disclose the providing of the response comprises providing an indication that the requested function or response is available from the at least one assistant service (Sharma et al. paragraph 252).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nair teaches method and systems for bookmarking complex commands using voice.  Kotzin teaches method and apparatus for providing assistance to a communication unit over a network.  Sharma et al. teach a method of remotely controlling external services and selectively sharing control of the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658